       Case 2:20-cr-00044-KS-MTP Document 26 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION



UNITED STATES OF AMERICA


VS.                                               CRIMINAL NUMBER 2:20-cr-44-KS-MTP


ENOCH BUCKLEY, III


                        ORDER SETTING COMPETENCY HEARING

       THIS CAUSE IS BEFORE THE COURT on Motion for Competency Hearing [25] filed

by Enoch Buckley, III by and through counsel, requesting that a hearing be held pursuant to 18

U.S.C. §4241 to determine if the defendant is presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him and/or to assist properly in his defense. The Court

held a telephonic conference with the attorney for Mr. Buckley, Mr. John Weber, and the

attorney for the Government, Mr. Andrew Eichner on March 24, 2021. During the telephonic

conference Mr. Weber discussed the reasons for filing the Motion which included prior mental

health issues suffered by Mr. Buckley and certain learning disabilities. Mr. Weber further related

during the conference that out of an abundance of caution that the Office of Public Defender

employed Dr. Julie Teater, Psy.D. to perform an evaluation of Mr. Buckley and to render an

opinion regarding the above described issues.

       Dr. Teater performed the evaluation and provided a written report which was shared with

counsel opposite and the Court. A copy of the report is attached hereto as a “Restricted Exhibit”.

Pursuant to §4241 the Court is required to conduct a hearing if there is reasonable cause to
        Case 2:20-cr-00044-KS-MTP Document 26 Filed 03/25/21 Page 2 of 2




believe that the defendant may be presently suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceeding against him and to assist properly in his defense. While the

parties and the Court, having read Dr. Teater’s report, agree that Dr. Teater opines that “to a

reasonable degree of psychological certainty, that Mr. Buckley has sufficient ability to confer

with his attorney with a reasonable degree of rational understanding. He has a factual and

rational understanding of the nature and object of the legal proceeding against him.” [p. 6, report

of Dr. Julie Teater].

       Following the statutory directives, this Court sets a hearing on the Motion for

Competency Hearing [25] for the     15th__ day of April, 2021, at 9:45 a.m.

       SO ORDERED this the __25th__ day of March, 2021.



                                                 ____s/Keith Starrett _______________
                                                  UNITED STATES DISTRICT JUDGE
